DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2020 has been entered.
This office action is responsive to the amendment filed on 09/25/2020. As directed by the amendment: claims 1, 2, 10-12, and 16 have been amended and claims 8, 14, and 18-20 have been cancelled. Thus, claims 1-7, 9-13, and 15-17 are presently pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a multitude of slits with their length direction”. It is unclear what “their” is referring to. For examination purposes, the claim limitation will be interpreted as “a multitude of slits with a length direction of the multitude of slits”. Appropriate correction is required.
Claim 16 recites “the length portion with slits” in lines 3-4. It is unclear if the “slits” in line 4 are the same as “the multitude of slits” recited in line 2. For examination purposes, the 
Claim 17 recites “the length portion with slits” in lines 2. It is unclear if the “slits” are the same as “the multitude of slits” recited in claim 16 line 2. For examination purposes, the claim limitation will be interpreted as “the length portion with the multitude of slits”. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,750,625 B2 in view of Vrba (US 5,772,669).
Regarding claim 1, claim 13 (which depends from claim 12 which depends from claim 1) of US Patent No. 9,750,625 discloses a catheter delivery device for a self-expanding stent, comprising: 
a distal catheter component carrying the stent (claim 1); 
a distal sheath disposed over the distal catheter component and the stent in an insertion position (claim 1);
a compound catheter portion coupled to the distal catheter component the compound catheter portion having a stiffness greater than a stiffness of the distal catheter component (claim 1, the compound catheter component has a reinforcement therefore it is stiffer than the distal catheter component without the reinforcement); 
a proximal catheter component (proximal sheath, claim 1) having a proximal end attached to a hub (claim 13) and a distal end coupled to the compound catheter portion (claim 1), wherein: 

a casing tube surrounding the proximal catheter component shaft, the casing tube telescopically receiving the diving sheath upon proximal movement of the pull wire (claim 1). 
Claim 13 of US Patent No. 9,750,625 does not claim wherein relative movement of the distal sheath with respect to the distal catheter component and the stent releases the stent; the proximal catheter component, the compound catheter portion, and the distal catheter component together define a contiguous guidewire lumen from a proximal end of the device to a distal end of the device.
However Vrba, in the same filed of endeavor, teaches (fig. 1-4) of a catheter delivery device comprising a distal sheath 40, a distal catheter component (distal portion of 15 within 40, see fig. 3) holding a stent 35 (see fig. 3), a compound catheter portion (central portion of 15 behind 40, see fig. 3), and a proximal catheter component (proximal portion of 15), wherein relative movement of the distal sheath 40 with respect to the distal catheter component (distal portion of 15 within 40) and the stent 35 releases the stent 35 (see col. 4 ln. 10-28); the proximal catheter component (proximal portion of 15), the compound catheter portion (central portion of 15 behind 40), and the distal catheter component (distal portion of 15 within 40) together define a contiguous guidewire lumen from a proximal end of the device to a distal end of the device (see fig. 1 and col. 3 ln. 33-65).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Claim 13 of US Patent No. 9,750,625 to have relative movement of the distal sheath with respect to the distal catheter component and the stent releases the 
Regarding claim 2, Claim 13 of US Patent No. 9,750,625 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Claim 13 of US Patent No. 9,750,625 further discloses the casing tube includes a proximal end fixed to the hub (claim 12).
Regarding claim 7, Claim 13 of US Patent No. 9,750,625 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Claim 13 of US Patent No. 9,750,625 further discloses the compound catheter portion has a lumen diameter equivalent to a lumen diameter of the distal catheter component (see claim 1).
Regarding claim 15, Claim 13 of US Patent No. 9,750,625 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Claim 13 of US Patent No. 9,750,625 further discloses the compound catheter portion includes a section within the diving sheath having a helical wind of wire on an outer surface thereof (claim 1).
Claim 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,750,625 B2 in view of Vrba and claim 6 of U.S. Patent No. 9,750,625 B2.
Regarding claims 3-5, Claim 13 of US Patent No. 9,750,625 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Claim 13 of US Patent No. 9,750,625 does not claim: further comprising a ring that retains the pull wire on the diving sheath; a distal end of the pull wire is flattened and pressed against an outer surface of the 
However claim 6 of US Patent No. 9,750,625 claims further comprising a ring that retains the pull wire on the diving sheath (claim 6); a distal end of the pull wire is flattened and pressed against an outer surface of the diving sheath (claim 4 which claim 6 depends from); a pair of retaining bands positioned around the flattened distal end of the pull wire and the diving sheath, the retaining bands laser welded to the pull wire (claim 6).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Claim 13 of US Patent No. 9,750,625 to have a ring that retains the pull wire on the diving sheath; a distal end of the pull wire is flattened and pressed against an outer surface of the diving sheath; a pair of retaining bands positioned around the flattened distal end of the pull wire and the diving sheath, the retaining bands laser welded to the pull wire as claimed by claim 6 of US Patent No. 9,750,625, for the purpose of being able to securely attach the pull wire on the diving sheath.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,750,625 B2 in view of Vrba and Henry et al. (US 2005/0165352 A1).
Regarding claim 6, Claim 13 of US Patent No. 9,750,625 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Claim 13 of US Patent No. 9,750,625 does not claim the distal sheath includes a distal end tapering radially inwardly to provide an atraumatic tip of the device.
However Henry, in the same field of endeavor, teaches forming the distal end of a sheath to taper radially inwardly (at ref 60) distal of a stent to provide an atraumatic tip for a stent delivery device (fig. 2, pars. 0024–0026).  
.
Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,750,625 B2 in view of Vrba and McGurk (US 5,676,659).
Regarding claims 10-12, Claim 13 of US Patent No. 9,750,625 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Claim 13 of US Patent No. 9,750,625 further discloses the compound catheter portion comprises a braid reinforcement (claim 1). Claim 13 of US Patent No. 9,750,625 as modified does not claim the braid reinforcement in an annular wall; the compound catheter braid reinforcement includes a helix of flat wire braided at 100 crossing points per inch; the braid comprises 16 wire bands having a rectangular shape.
However McGurk, in the analogous art of delivery catheters, teaches (fig. 1-2) of a similar catheter comprising a compound catheter component 16 and a distal catheter component 20+24, wherein the compound catheter comprises a braid reinforcement in an annular wall; the compound catheter braid reinforcement 32 includes a helix of flat wire braided at 60-100 pics/inch (see fig. 1-2 and col. 6 ln. 65 - col. 7 ln. 37); the braid comprises wire bands having a rectangular shape (see fig. 2).

Claim 13 of US Patent No. 9,750,625 as modified does not expressly disclose the helix of flat wire braided at 100 crossing points per inch. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the crossing points per inch of Claim 13 of US Patent No. 9,750,625 as modified from between 60-100 pics/inch (McGurk col. 6 ln. 65 - col. 7 ln. 37) to 100 crossing points (pics) per inch as applicant appears to have placed no criticality on the claimed range (see specification ¶0039 simply indicating 100 crossings per inch) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 13 of US Patent No. 9,750,625 as modified does not expressly disclose the braid comprises 16 wire bands. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Claim 13 of US Patent No. 9,750,625 as modified to have the number of wire bands be 16 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform . 	
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,750,625 B2 in view of Vrba and claim 8 of U.S. Patent No. 9,750,625 B2.
Regarding claim 13, Claim 13 of US Patent No. 9,750,625 as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Claim 13 of US Patent No. 9,750,625 does not claim the distal catheter component includes embossing on an outer surface, the embossing engaging with a luminal surface of the stent in the insertion position.
However claim 8 of US Patent No. 9,750,625 claims the distal catheter component includes embossing on an outer surface, the embossing engaging with a luminal surface of the stent in the insertion position.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Claim 13 of US Patent No. 9,750,625 to have the distal catheter component includes embossing on an outer surface, the embossing engaging with a luminal surface of the stent in the insertion position as claimed by claim 8 of US Patent No. 9,750,625, for the purpose of being able to securely attach the stent to the distal catheter component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richards et al. (US 2006/0247661 A1): teaches of a catheter delivery device with a distal catheter component, a distal sheath, a proximal catheter component, and a pull wire; Petersen (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/               Primary Examiner, Art Unit 3771